DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on September 24, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-9 and 13-18 are pending and under consideration in this action. Claims 10-12 are cancelled.

Claim Objections
Claim 7 is objected to because of the following informalities: “Acetaminophen” and “Ibuprofen” in line 2 should not be capitalized. In light of the instant Specification (e.g., Examples 3, 4, 7, etc., all of which include only a single active ingredient), the “and” in line 3 appears to be a typographical error, and should be “or”. “Cholorpheniramine” in line 3 appears to be a typographical error and should be “chlorpheniramine”.
Claim 8 is objected to because of the following informalities: to be proper Markush group language, “or mixtures thereof” in line 4 should be “and mixtures thereof.” 
Claim 14 is objected to because of the following informalities:  In light of the instant specification’s disclosure (e.g., P.G. Pub. para.0026), the instant specification’s definition of “water solubility taste threshold” (e.g., P.G. Pub. para.0026; Fig.4), and a disclosed objective of the claimed invention (e.g., taste masking, as evidenced by the instant claim 1), it appears that “1 × 10 mol/L” in line 2 is a typographical error, and should be “1 × 10-4 mol/L” (as is written in the instant claim 16). 
-4 mol/L to 1 × 10-1 mol/L.  
Claim 17 is objected to because of the following informalities: The phrase “ingredient are independently” in line 3 should be “ingredients independently”.
Appropriate corrections are required.

Claim Interpretation
In light of the instant Specification, the term “short chain polyphosphate” is being interpreted as a polyphosphate with 1-10 phosphate units in length; the term “medium chain polyphosphate” is being interpreted as a polyphosphate with 11-20 phosphate units in length; and the term “long chain polyphosphate” is being interpreted as a polyphosphate with greater than 20 phosphate units in length (P.G. Pub. para.0048).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, the claim recites the limitation "said cationic polymers" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1, the claim upon which claim 8 depends from, recites the limitation “a cationic polymer”. Claim 8’s recitation of “said cationic 
With regards to claim 18, the claim recites the limitation “wherein said composition is compressible at compression pressure of up to 160 MPa and retains the composition’s taste mask and modified-release properties. This limitation is indefinite because this limitation merely states a functional characteristic (compressibility that also retaining taste masking and modified-release characteristics) without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not appear to be an inherent property of the structure of the composition recited in the claim, and although it is known in the art that there are multiple ways to provide a certain compressibility strength (e.g. additional excipients added to the coating formulation, additional excipients added to the core), it is unclear which of those ways are encompassed by the claim. For example, is a composition that has the functional characteristic due to additional excipients being added to the coating (e.g. crosslinking agent) encompassed by the claim, or is the claim limited to compositions that have the functional characteristic due to a composition having a certain coating thickness or coating formulation having a certain ratio of cationic to anionic polymer mixture encompassed by the claim? Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g). 
A suggestion for how Applicant could resolve the unclear boundaries is amending the claim to specify how the functional characteristic is achieved (e.g. what structural feature leads to the functional characteristic), provided such an amendment is supported by the specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that the uniform thickness of the polymeric coating varies over a range from 0.2-2.0 microns. However, claim 1, the claim upon which claim 4 depends, recites that the uniform thickness ranges from a minimum of 1 micron. Thus, claim 4 fails to properly further limit the subject matter upon which is depends from because it widens the scope of the range by including thicknesses that are not encompassed by independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkire et al. (Alkire) (US 5,607,697; of record), Meyer et al. (Meyer) (US 5,609,909; of record), Jordan et al. (Jordan) (US 6,080,412; of record), Gaihre et al. (Gaihre) (International Journal of Pharmaceutics; of record), Yan (US 2011/0092605 A1; published Apr. 21, 2011), Lawlor (US 2003/0007997 A1; published Jan. 9, 2003), and evidenced by Drug Information System (Dextromethorphan; Copyright 2002-2014).
Applicant claims a composition comprising: 
a core material having a taste value; 
a polymeric coating substantially surrounding the core material, said polymeric coating comprising a cationic polymer and an anionic polymer mixture, the anionic polymer mixture comprising a short chain polyphosphate in combination with a medium chain polyphosphate or a long chain polyphosphate, wherein said polymeric coating has a uniform thickness ranging from 1µm to 20 µm,
wherein said composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minute to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract.
	
Alkire discloses a solid dosage form comprising a plurality of taste masking microparticles, such as microcapsules, having a core which includes at least one pharmaceutical ingredient and a compound which is sweet in taste and has a negative heat of solution. A binder and/or other excipients may also be disposed within the core (Abstract; col.2, ln. 57-64; col.7, ln. 5-8; col.8, ln. 53-65). The microparticles have a core of active ingredients such as drugs, such as dextromethorphan or chlorpheniramine, mixed or granulated with a sugar alditol, such as mannitol (col.3, ln. 6-10; col.11, Table 1; col.12, Table 4). The microparticles may provide for a timed or sustained release of the pharmaceutical ingredient contained therein. The microparticles may also be enteric, i.e. designed to dissolve and release the therapeutic material in the intestines (col.8, ln. 44-52). The core may then be spray coated with a coating material (col.3, ln. 11-13). The microparticles may also be formed by other known methods of microencapsulation, such as coacervation (col.8, ln. 11-18).
A coating material, such as a polymeric film and a plasticizer, that retards dissolution of the pharmaceutical ingredient in the mouth as well as masks the objectionable taste of said pharmaceutical ingredient, completely coats the core (col.2, ln. 64-67 to col.3, ln. 1). The protective coating materials suitable for use in Alkire's invention include any of the polymers conventionally utilized in the formulation of particles, matrix-type microparticles, and microcapsules, such as naturally occurring cellulose and synthetic cellulose derivatives, gelatin (hydrophilic, cationic polymer), carboxymethyl cellulose, cellulose acetate phthalate, acrylic resin material (e.g. those sold under the registered trademark EUDRAGIT), polyvinyl alcohol (hydrophilic polymer), and gelatin/acacia/ethylene maleic anhydride (mixture of cationic polymer and anionic polymer) (col.7, ln. 5-22). In addition to the coating materials, various other additives, such as crosslinkers and plasticizers, may be included within the coating (col.7, ln. 66-67 to col.8, ln. 1-2)
In addition to the microparticles, the dosage forms may further include flavors, diluents, colors, binders, fillers, compaction vehicles, non-effervescent disintegrants, and lubricants (col.8, ln.53-57).
The resulting microparticles can then be incorporated into one or more types of solid dosage forms, resulting in an enhancement in taste masking (col.3, ln. 11-16). The solid dosage form is sized, shaped, and compressed to a hardness adapted for direct oral administration (col.3, ln. 1-3). In the case of 

Alkire does not appear to explicitly disclose: (i) the thickness of the polymeric coating; (ii) the specific type of gelatin used in the polymeric coating; or (iii) wherein the polymeric coating includes an anionic polymer mixture comprising a short chain polyphosphate in combination with a medium chain polyphosphate or a long chain polyphosphate. Meyer, Jordan, Yan, Gaihre, and Lawlor are relied upon for this disclosures. Their teachings are set forth herein below.

Meyer discloses single-coat taste-masking formulations that encapsulate unpleasant tasting pharmaceuticals or nutritional supplements (col.1, ln. 13-30; col.3, ln. 39-45). The optimum thickness of the polymeric coating is between about 1 and about 35 microns (col.4, ln. 41-43). Meyer further broadly discloses that the thickness of the coating is easily varied by adjusting the solids concentrations of the coating material and plasticizer dissolved in the coating solution (col.6, ln. 23-26). 
Jordan discloses that varying the thickness of the coating on a microencapsulated pharmaceutical formulation varies the kinetics of release, i.e. reducing the coating thickness gives faster kinetics of release (Abstract; col.7, ln. 32-35).
Yan discloses the encapsulation of a payload material, such as bitter tasting materials (e.g. bitter tasting medicament), to form encapsulated products, such as microcapsules. The microcapsules serve a taste-masking function and may be used where a slow release of the payload material is desired (Abstract; para.0006, 0011, 0025).Yan further discloses that polyphosphate is suitable for use in the formulation of microcapsules, and may be used in combination with gelatin (para.0074). With regards to forming the microcapsule, Yan discloses that the pH of the polymeric coating mixture (i.e. mixture of the polyphosphate solution and gelatin solution) was adjusted to a pH of 4.8 with phosphoric acid solution. During the pH adjustment and the cooling steps following the pH adjustment, a coacervate formed from the gelatin and polyphosphate, coating the core material to form microcapsules (para.0074).
Gaihre discloses coating nanoparticle drug carriers with gelatin A and B (Abstract; pg.180, col.1, para.2; pg.180, col.2, para.2-3; pg.181, col.1, para.2). Gaihre establishes that gelatin types A and B are known polymeric coating material for pharmaceutical products.
Lawlor discloses oral care confectionery compositions that provide enhanced oral malodor benefits combined with enhanced anti-calculus benefits. Among the components of Lawlor's compositions is a polyphosphate material (Abstract). Lawlor discloses that several anti-plaque and anti-calculus agents are known in the art. Well-known examples are the water soluble hexametaphosphates, tripolyphosphates ,and pyrophosphates and the like (para.0008). 
Polyphosphates such as those described by Lawlor not only have an anti-calculus benefits, but they also provide surface conditioning effects to the teeth and other surfaces of the oral cavity. These effects result in a clean feeling, which lasts beyond consumption of the confectionery product itself and further contributes to the consumer experience (para.0043). Lawlor discloses that the glassy polyphosphates, Hexaphos and Glass H are preferred polyphosphates and that these polyphosphates may be used in combination (para.0040-0041). As evidenced by the instant Specification, Hexaphos is a medium chain polyphosphate and Glass H is a long chain polyphosphate (P.G. Pub., para.0048). Pyrophosphates are among the best known anti-calculus agents used in dental care products. Useful pyrophosphate salts include tetrasodium pyrophosphate and tetrapotassium pyrophosphate (para.0074). As evidenced by the instant Specification, tetrasodium pyrophosphate and tetrapotassium pyrophosphate are short chain polyphosphates (P.G. Pub., par.0048). Thus, Lawlor establishes that Hexaphos, Glass H, tetrasodium pyrophosphate and tetrapotassium pyrophosphate are specific polyphosphates that are suitable for use in products intended for oral administration.
Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Alkire, which is directed to taste masking microparticles, discloses that the coating materials suitable for use include any of the polymers conventionally utilized in the formulation of particles, matrix-type microparticles, and microcapsules, and may be a mixture of cationic and anionic polymers, and Yan discloses that mixtures of gelatin and polyphosphates are a polymeric mixture that is known in the art and conventional for use in the formulation of microcapsules, particularly those that serve a taste-masking function and where a slow release of the payload material (i.e. core material) is desired.
With regards to the specific polyphosphates used in the polymeric coating of the microcapsules of the combined teachings of the prior art references, in light of Lawlor’s disclosure that tetrasodium- and tetrapotassium pyrophosphate (short chain polyphosphates), Hexaphos (medium chain polyphosphate), and Glass H (long chain polyphosphate), which may be used in mixture, are polyphosphates known to be used in products intended for oral administration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to try a mixture of tetrasodium- or tetrapotassium pyrophosphate and Hexaphos and/or Glass H as the polyphosphates component of the polymeric coating Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because the combined teachings of the prior art as discussed above fairly suggest the use of polyphosphates as a component of the orally administered pharmaceutical microcapsules, and Lawlor explicitly discloses that tetrasodium- and tetrapotassium pyrophosphate, Hexaphos, and Glass H as specific polyphosphates that are known in the art to be suitable for use in products intended for oral administration. 
Further, as discussed above, Alkire discloses that the microparticles may be incorporated into chewable tablets. In this case, one of ordinary skill would have further been motivated to use a mixture of tetrasodium- or tetrapotassium pyrophosphate and Hexaphos and/or Glass H in light of Lawlor’s disclosure that these polyphosphates are well-known anti-calculus agents and advantageously provide surface conditioning effects to the teeth and other surfaces of the oral cavity and maintains these effects for extended periods of time after use, thus resulting in a clean feeling that lasts beyond consumption of the orally administered product itself and further contributes to the consumer experience.
With regards to the specific type of gelatin used in the formulation of the microcapsules of the combined teachings of the cited prior art references, in light of Gaihre’s disclosure that gelatin type A and gelatin type B are two specific types of gelatin known in the art to be used as polymeric coating material for pharmaceutical products, it would have been obvious to one of ordinary skill in the art to try gelatin type A or gelatin type B as the polymeric coating material in the composition of the combined teachings of Alkire, Yan, and Lawlor discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Alkire discloses that gelatin is a suitable polymeric coating material for use in their invention, and gelatin types A and B are both known 
With regards to the thickness of the polymeric coating, as discussed above, Alkire discloses completely covering the core with a coating material to retard dissolution of the pharmaceutical ingredient in the mouth as well as mask the objectionable taste of the pharmaceutical ingredient. It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the combined teachings of Alkire, Yan, Lawlor, and Gaihre discussed above to utilize a polymeric coating thickness of between about 1 and about 35 microns because a coating thickness from about 1 to about 35 microns are known in the art and conventional for taste-masking formulations encapsulating unpleasant tasting drugs (Meyer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. One of ordinary skill in the art would have been motivated to apply a polymeric coating with a thickness between about 1 and about 35 microns and would have had a reasonable expectation of success in doing so because applying a polymeric coating having a thickness ranging from about 1 to about 35 microns on taste-masking formulations microencapsulating unpleasant tasting drugs is known and conventional in the art. 
Further, in light of Meyer’s disclosure of how to vary the thickness of the polymer coating and Jordan’s disclosure that varying the coating thickness varies the kinetics of release, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation and optimize the thickness of the polymeric coating within the art disclosed range based on the desired kinetic of release of the drug from the formulation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
The instant Specification discloses that microencapsulation separates the core material (e.g. drug) from its environment and provides many advantages, including taste-masking, and controlled release rates. The release rate of the core material and the diffusion of the core material through the capsule wall can be controlled by varying the wall composition, its thickness, and the structure of the walls (para.002- instant claim 1, the recited property that composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minutes to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract is deemed to be inherently present in microencapsulated compositions (e.g. microcapsules) having the components recited in the Applicant’s claimed composition. Because the combination of the prior art as discussed above fairly suggests the microencapsulation of drugs (i.e. core material) using the same components as recited in the instant claims and having a polymeric coating thickness overlapping with the range recited in the instant claims, the microcapsules of the combined teachings of the prior art references will, absent evidence to the contrary, necessarily have the property of providing a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minutes to 2 minutes in the oral cavity and providing modified-release of the remaining core material in the gastrointestinal tract.
With regards to the instant claim 18, as discussed above, Alkire discloses that the microparticles can then be incorporated into one or more types of solid dosage forms, resulting in an enhancement in taste masking, and the solid dosage form is sized, shaped, and compressed to a hardness adapted for direct oral administration. Because the microparticles of the combined teachings of the prior art references fairly suggests the use of the same required composition components as the Applicant’s claimed composition and contains the components used in the instant Specification's Examples 7 and 11 (i.e. cationic polymer, such as gelatin type A; anionic polymer, such as a polyphosphate mixture; a crosslinker; and a pharmaceutical ingredient as the core material), which was shown to be compressible at compression pressures of up to about 160 MPa while retaining the composition’s taste mask and modified-release properties (Spec. para.00125 and 00135), absent evidence to the contrary, the microcapsules of the combined teachings of the cited prior art references as discussed above will also exhibit the same property as recited in Applicant’s claim 18.
With regards to the instant claims 15 and 16, as discussed above, Alkire discloses that any known methods of microencapsulation may be performed to produce the microcapsules, including the Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because as disclosed by Alkire, the process of coacervation to form microcapsules is a known and conventional method of microencapsulation. Further, as disclosed in the instant Specification, the pH associated with the water solubility taste threshold may correspond to the pKa of the core material, and the core material water solubility taste threshold may range from 1 x 10-4 mol/L to 1 x 10-1 mol/L (para.0026). As evidenced by Drug Information System, dextromethorphan has a pKa of 8.3 (pg.1, Primary Characteristics). In light of the instant Specification’s definition of “water solubility taste threshold” (Spec. para.0026), absent evidence to the contrary, at pH of 8.3 (i.e. dextromethorphan’s pKa), dextromethorphan’s water solubility taste threshold will be within the range of 1 x 10-4 mol/L to 1 x 10-1 mol/L. 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-9, 13, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkire et al. (Alkire) (US 5,607,697; of record), Meyer et al. (Meyer) (US 5,609,909; of record), Jordan et al. (Jordan) (US 6,080,412; of record), Gaihre et al. (Gaihre) (International Journal of Pharmaceutics; of record), Yan (US 2011/0092605 A1; published Apr. 21, 2011), Lawlor (US 2003/0007997 A1; published Jan. 9, 2003), and Mehta (US 4,800,087; published Jan. 24, 1989).

Applicant further claims wherein the core material has a water solubility taste threshold and an associated pH of less than or equal to 6; and wherein the polymeric coating has a pH value less than or equal to the associated pH of the water solubility taste threshold.
	
	The teachings of Alkire, Meyer, Jordan, Gaihre, Yan, and Lawlor, and the motivation for their combination as they apply to claims 1-9, 17, and 18 are set forth above and incorporated herein.

The combined teachings of Alkire, Meyer, Gaihre, Yan, and Lawlor do not appear to explicitly disclose wherein the core material has a water solubility taste threshold and an associated pH of less than or equal to 6; and wherein the polymeric coating has a pH value less than or equal to the associated pH of the water solubility taste threshold. Mehta is relied upon for this disclosure. The teachings of Mehta are set forth herein below.

Mehta is relied upon for the disclosure of therapeutic agents known in the art to be microencapsulated in order to mask its taste. Mehta discloses a pharmaceutical composition comprising a pharmaceutical core that is comprised of a pharmaceutically active dose of a compound, and a microencapsulating polymer that coats the pharmaceutical core and is capable of taste-masking the active compound (Abstract). Suitable pharmaceutically active agents include acetaminophen, ibuprofen, dextromethorphan, and chlorpheniramine (Mehta claims 11 and 12). 

As discussed above, Alkire’s solid dosage forms comprise a plurality of taste masking microparticles, wherein the microparticles have a core of active ingredient of drugs such as dextromethorphan or chlorpheniramine. The coating material is intended to retard dissolution of the pharmaceutical ingredient the mouth as well as mask the objectionable taste of the pharmaceutical ingredient at the core of the microparticles. In light of Mehta’s disclosure that ibuprofen is also an active ingredient that would benefit from taste-masking, one of ordinary skill in the art would have found it 
With regards to the instant claims 13 and 14, as discussed above, Alkire discloses that any known methods of microencapsulation may be performed to produce the microcapsules, including the process of coacervation. Yan discloses the process of coacervation to form the microcapsules, which involves adjusting the pH of the polymeric coating mixture to 4.8 using a phosphoric acid solution prior to cooling. It would have been obvious to one of ordinary skill in the art to try forming the microcapsules of the combined teachings of the prior art references by performing Yan’s method of coacervation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because as disclosed by Alkire, the process of coacervation to form microcapsules is a known and conventional method of microencapsulation. Further, as disclosed in the instant Specification, the pH associated with the water solubility taste threshold may correspond to the pKa of the core material, and the core material water solubility taste threshold may range from 1 x 10-4 mol/L to 1 x 10-1 mol/L (para.0026). As evidenced by the instant Specification, ibuprofen has a water solubility taste threshold within Applicant's claimed range (from 1 x 10-4 mol/L to 1 x 10-1 mol/L) and an associated pH of less than 6 (Spec. Figure 4). 
.

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered. In light of Applicant’s claim amendments, new rejections citing a new combination of references are set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,621 B2 (USPN 621) in view of Lawlor (US 2003/0007997 A1; published Jan. 9, 2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising: a core material having a taste value; a polymeric coating substantially surrounding the core material, said polymeric coating comprising a cationic polymer and an anionic polymer mixture comprising a medium chain polyphosphate and a long chain polyphosphate, wherein said polymeric coating has a uniform thickness ranging from 1µm to 20 µm, wherein said composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minute to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract.
The primary difference between the instant claims and the cited claims of USPN 621 is that the instant claims further include a short chain polyphosphate in the anionic polymer mixture. This is a prima facie obvious modification in view of Lawlor, whose teachings are set forth above and incorporated herein.
USPN 621’s claim 13 claims a pharmaceutical composition comprising the composition of its claim 1. As evidenced by USPN 621’s specification, the term “pharmaceutical formulation” encompasses chewable tablets. It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
As discussed above, Lawlor discloses that in addition to medium chain polyphosphates and long chain polyphosphates such as Hexaphos and Glass H, short chain polyphosphates such as tetrasodium pyrophosphate and tetrapotassium pyrophosphate are among the best known anti-calculus agents. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further include tetrasodium- or tetrapotassium pyrophosphate include 
Further, as discussed above, USPN 621 discloses that the microparticles may be incorporated into chewable tablets. In this case, one of ordinary skill would have further been motivated to use a mixture of tetrasodium or tetrapotassium pyrophosphate and Hexaphos and/or Glass H in light of Lawlor’s disclosure that these polyphosphates are well-known anti-calculus agents and advantageously provide surface conditioning effects to the teeth and other surfaces of the oral cavity and maintains these effects for extended periods of time after use, thus resulting in a clean feeling that lasts beyond consumption of the orally administered product itself and further contributes to the consumer experience.

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered. In light of Applicant’s claim amendments, new rejections citing a new combination of references are set forth above.

Conclusion
Claims 1-9 and 13-18 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616